Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8-14, 17, 19, 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,737,477 to Figg (Cited on ISR) in view of U.S. Patent No. 5,945,473 to Kielbania et al.
As to claims 1 and 4-6, Figg discloses aqueous polyurethane adhesives comprising the reaction product of a polyisocyanate component, 755.4 parts by weight of polyester polyol prepared from dimerized fatty acid, isophthalic acid (ring structure claim 5), and hexanediol (6 carbon atoms, claim 6) with a hydroxyl number of 1400 daltons, 13.8 parts by weight of neopentyl glycol, 67.2 parts by weight of dimethylolpropionic acid, and 363.6 parts by weight of 4,4-dicyclohexylmethane diisocyanate. The content of polyester polyol in the 
Figg does not expressly disclose the limitation pressure sensitive adhesive.
However, Kielbania teaches aqueous polyurethane adhesives comprising hydroxylalkyl(meth)acrylates and polymeric performance enhancers (PPE), which is the same Figg and further teaches that the choice of the particular ethylenically unsaturated monomer and PPE can be selected to produce particular adhesives that include pressure sensitive adhesives (8:21-30). Accordingly, the position is taken that the Figg adhesive could be used as a pressure sensitive adhesive because the selection of unsaturated monomers and PPEs in Figg are the same as the current application and Kilebania teaches said selection would result in a PSA.
Figg teaches DMPA as a suitable hydrophilic component also teaches hydrophilic nonoionic poly(oxyalkylene) groups are suitable alternatives. Figg discloses the molecular weights above 500 g/mol (formula, (9:10-18). Kielbania also teaches that the hydrophilic polymerized units can be derived from polyethylene glycol (9:19-26 to Figg and 4:55-5:15) in amounts that range from 2 to 12% by weight or DMPA. Accordingly, the position is taken that it would have been obvious to substitute DMPA for the non-ionic polyethylene glycol 
As to claim 8, Figg teaches that a suitable alternative polyisocyanate is the liquid bis(4- isocyanatocyclohexyl)methane with a trans/trans content of up to 30% by weight as taught in the references (4:43-48). Accordingly, it would have been obvious to use the liquid HMDI component because a polyisocyanate in liquid form enables an operator to handle them by means of pumping devices without any necessity to provide heated storage facilities as taught in GB-1127338 (equivalent to DE-1618795 cited by Figg).
As to claim 9, Figg teaches suitable phthalic acids including ortho and meta-position (5:7).
As to claim 10, Figg teaches Pripol 1013 as the dimerized fatty acid that contains 36 carbon atoms (Example 1).
As to claims 11-13, Figg teaches suitable ethylenically unsaturated reactants that would react pendent to the polyurethane that include 2 to 10% by weight of trimethylolpropane ally! ether (11:64-66).
As to claim 14, Figg in view of Kielbania teach mixtures of DMPA and polyethylene glycol hydrophilic components may be used (Kielbania, 4:59).
As to claim 17, Figg teaches a content of hydrophilic component is 5.6% (DMPA % by weight / % by weight of each component). This sits within the amount discussed in the current specification. Accordingly, the content of acid functional groups would be met.

As to claims 23-24 with regard to the peel rate and chemical resistance, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients. Therefore, the claimed effects and physical properties, i.e. peel rate and chemical resistance would implicitly be achieved by a composite with all the claimed ingredients. If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,737,477 to Figg (Cited on ISR) in view of U.S. Patent No. 5,945,473 to Kielbania et al. that has been explained above and is applied here as such in view of EP-2921541 to Zhao et al.
As to claim 7, Figg discloses aqueous polyurethane adhesives comprising the reaction product of a polyisocyanate component, a polyester polyol prepared from dimerized fatty acid, isophthalic acid (ring structure claim 5), and hexanediol (6 carbon atoms, claim 6) with a hydroxyl number of 1400 daltons, 13.8 parts by weight of neopentyl glycol, 67.2 parts by weight of dimethylolpropionic acid, and 363.6 parts by weight of 4,4-dicyclohexylmethane diisocyanate. The polyurethane is grafted with hydroxylpropyl 
Figg does not expressly disclose an amorphous polyester polyol.
Zhao teaches aqueous polyurethane dispersion adhesives comprising at least one amorphous polyester polyol (Abstract).
Accordingly, the position is taken that it would have been obvious to incorporate the amorphous polyester polyol of Zhao to the composition of Figg to improve the open time of the adhesive (0004).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,737,477 to Figg (Cited on ISR) in view of U.S. Patent No. 5,945,473 to Kielbania et al. that has been explained above and is applied here as such in view of U.S. Patent Pub. No. 2014/0088246 to Morikami et al.
As to claim 18, Figg discloses aqueous polyurethane adhesives comprising the reaction product of a polyisocyanate component, a polyester polyol prepared from dimerized fatty acid, isophthalic acid (ring structure claim 5), and hexanediol (6 carbon atoms, claim 6) with a hydroxyl number of 1400 daltons, 13.8 parts by weight of neopentyl glycol, 67.2 parts by weight of dimethylolpropionic acid, and 363.6 parts by weight of 4,4-dicyclohexylmethane diisocyanate. The polyurethane is grafted with hydroxylpropyl methacrylate to obtain the adhesive composition (Examples 1-2).

Morikami discloses aqueous resin dispersions suitable for adhesive applications that have molecular weights that range from 100,000 to above 200,000.
At the time of filing it would have been obvious to a person of ordinary skill in the art to maintain the molecular weight within the claimed range because at less than 100,000 the film is weak and a swelling rate becomes too high (0070).


Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that Figg (US-6,737,477) does not teach polyethylene glycols as an alternative for DMPA. This is not found persuasive, Figg teaches three types of reactants that result increase the hydrophilic characteristics of the polyurethanes, b1, b2, and b3. In Figg, b2 is preferably dimethylolpropionic acid (used in the examples and b3 are alkoxypoly(oxyalkylene) alcohols such as polyethylene glycol or polyether diols that are described above in 6:55-66 that include poly(oxyethylene) glycols. Figg teaches b1, b2, and b3 are alternatives to each in (9:27-30). Accordingly, polyethylene glycol is a suitable hydrophilic alternative to DMPA.  Also, it should be noted that secondary reference to Kielbania teach the addition of 2 to 12% by weight of polyethylene glycols with molecular weights of 600 to 20,000 as suitable alternatives to DMPA (4:55-5:15) to provide hydrophilic nature to the polyurethane dispersion.  Accordingly, the prior art of record teaches polyethylene glycols as suitable alternatives to DMPA to provide nonionic hydrophilic nature to the polyurethane dispersions.  A person of ordinary skill in the art would make the substitution with a reasonable expectation of success that polyethylene glycols would provide the polyurethane with the required hydrophilic character.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763